Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-16, 19-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makower et al (2014/0142374).
Makower et al discloses a stimulation device having a head portion (120) which has a suction chamber on a suction surface (Figures 1A-2D) and a suction motor (paragraph [0086]; device connected to a power source would inherently need a motor to provide suction) connected to the suction chamber, a handle portion (110) and a plurality or vibration motors (180) adjacent to the suction surface.  
With regard to claims 2 and 11, Makower et al teaches using four vibration motors (Figures 4A-5B). 
With regard to claims 3 and 13, Makower et al discloses a plurality of “vibration chambers” (Figures 3A-3B, paragraph [0089], membrane 190 includes cavities or chambers for the vibration motors to be placed) each vibration motor is housed or placed in individual cavities or chambers. 
With regard to claims 4 and 14, Makower et al discloses a control panel that controls the suction and vibration of the device (paragraph [0086]).
With regard to claims 5-6 and 15-16 the suction chamber includes a lip (125, 225) which would need to be a flexible material (different from the chamber) in order to provide a good seal with the body.
With regard to claims 9 and 19, Makower et al teaches that the device can be controlled using an on board computer circuitry including a circuit board and can be preprogrammed (paragraph [0085]).
With regard to claims 10 and 20, the device can be remotely operated (paragraph [0086]).
With regard to claim 12, the vibration motors are powered by a battery (paragraph [0086]). 
With regard to claims 21 and 23, Makower et al teaches using a permeable membrane or mesh screen (paragraph [0090]) placed over the open end of the suction chamber. The membrane or mesh would inherently alter the air pressure within the suction chamber as opposed to the air pressure without the membrane or mesh.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al in view of Witt (2022/0175612).
Makower et al discloses the claimed device except for specifically teaching a “mask” removably connected to the lip to cover the lip.  
Witt discloses a similar suction device and teaches (Figure 1, paragraphs [0045]-[0046]) a grommet (6) that is removably connected to an edge or lip (4).  
Therefore a modification of Makower et al to include a cover or “mask” would have been obvious to one skilled in the art in view of Witt which teaches that it is well known to use a cover with such devices and further since this would further insure a sterile connection to the body such that the device could be used with different people while being able to maintain a sterile connection (replacing the grommet after each use).  

Claims 8, 18, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mertens et al, Liu et al and Lenke are cited to further show the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J. P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791